     Case 2:12-cv-01221-MCE-AC Document 64 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE, JR.,                            No. 2:12-cv-1221 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    BOARD OF PAROLE HEARINGS,
15                       Respondent.
16

17          Petitioner has filed a motion for relief pursuant to Federal Rule of Civil Procedure 60(b) in

18   which he seeks to have this court vacate a Ninth Circuit order denying his application for leave to

19   file a second or successive petition for writ of habeas corpus. ECF No. 62. This Court does not

20   have the authority to vacate a Ninth Circuit order and it cannot consider a second or successive

21   petition until such time as petitioner receives the authorization of the Ninth Circuit. See Felker v.

22   Turpin, 518 U.S. 651, 657 (1996) (second or successive application for habeas relief may not be

23   filed in district court without prior authorization by the court of appeals). Accordingly, IT IS

24   HEREBY ORDERED that petitioner’s motion for relief, ECF No. 62, is DENIED.

25          IT IS SO ORDERED.

26   Dated: August 25, 2021

27

28
                                                        1
